C. A. Fed. Cir. Certiorari denied.
Justice O'Connor took no part in the consideration or decision of this petition.
Statement of Justice Stevens respecting the denial of the petition for writ of certiorari.
The importance of the question presented in this certiorari petition makes it appropriate to reiterate the fact that the denial of *947the petition does not constitute a ruling on the merits. See Carpenter v. Gomez, 516 U. S. 981 (1995) (opinion of Stevens, J., respecting denial of certiorari); Maryland v. Baltimore Radio Show, Inc., 338 U. S. 912, 917-919 (1950) (opinion of Frankfurter, J., respecting denial of certiorari).